DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on March 3, 2021 are entered into the file. Currently, claims 1, 3-4, 6, 9-10, 13-16, 18-19, 21, 23-24, and 27-32 are amended; claim 17 is cancelled; and claims 16 and 18-32 are withdrawn, resulting in claims 1-15 pending for examination.

Election/Restrictions
Claims 1-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 18-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The rejections of:
claims 13-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention and
claims 1-15 under 35 U.S.C. 103 as being unpatentable over Pisanova (US 2006/0252855) in view of Taylor (US 7067579) as evidenced by or further in view of Michl (US 2012/0245277)
have been withdrawn in light of the amendments to the claimed filed March 3, 2021.
	

REASONS FOR ALLOWANCE
Claims 1-16 and 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest an aqueous binder composition comprising at least one long-chain polyol having at least two hydroxyl groups and a number average molecular weight of at least 2,000 Daltons; at least 63% of a cross-linking agent comprising at least two carboxylic acid groups, based on the total solids content of the aqueous binder composition; and a short chain polyol having at least two hydroxyl groups and a number average molecular weight less than 2,000 Daltons; and a catalyst, wherein said binder 

Pisanova (US 2006/0252855), cited in the previous office action, is considered the closest prior art of record. Pisanova teaches thermosetting self-crosslinking formaldehyde-free resins, a process for preparing said resins and their use as binders for nonwovens (paragraph [0002]). An embodiment of the invention is a curable aqueous composition (aqueous binder composition) comprising (a) a hydroxyl-containing polymer; (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde, and optionally (c) a catalyst (paragraph [0032]). The weight ratio of (a):(b) is from 95:5 to about 35:65, preferably 50:20 to 45:55, most preferably from 65:35 to 50:50 (paragraph [0032]).
The (a) hydroxyl-containing polymer is a polyvinyl alcohol (PVOH) (long-chain polyol) or a combination of polyvinyl alcohol (long-chain polyol) and at least one selected from the group consisting of starch, modified starch, and a sugar (short-chain polyol) (paragraph [0034]). Preferably, the PVOH (long-chain polyol) has a number average molecular weight of greater than 7,000, preferably 12,000 to 85,000, most preferably 13,000 to 45,000 (paragraphs [0039]-[0040]). Pisanova does not explicitly teach the polyvinyl alcohol (long-chain polyol
Pisanova additionally teaches a pH before cure of 2.5 to 6.5, preferably 3.5 to 5.0 (Pisanova; paragraph [0033]). The pH may be adjusted with at least one base selected from the group consisting of a nitrogenous base, sodium hydroxide, and potassium hydroxide (Pisanova; paragraph [0033]). It is preferred to use a nitrogenous base and it is especially preferred that the nitrogenous base is ammonium hydroxide or triethanolamine (Pisanova; paragraph [0033]).
Pisanova further teaches the curable aqueous composition can be used to prepare nonwoven products (plurality of randomly oriented fibers) by a variety of methods known in the art which, in general, involve the impregnation of a loosely assembled mass of fibers with the binder solution (aqueous binder composition at least partially coating said fibers) to form a mat (paragraph [0059]). The fibers may comprise natural fiber or synthetic fiber which include ceramics and glass (paragraph [0059]). Preferably the product is used in building insulation or a roofing fiberglass mat (paragraph [0059]).
With respect to the claimed weight percentages, Pisanova further teaches that, when the catalyst (c) is not present, the weight ratio of hydroxyl-containing polymer (a) (long-chain polyol and short-chain polyol) to the crosslinking agent (b) is from 95:5 to about 35:65, preferably from 80:20 to 45:55, and most preferably from 65:35 to 50:50 (paragraph [0032]). However, use of a catalyst is within the scope of Pisanova (paragraphs [0032], [0048], [0057]). In the examples the catalyst is used in an amount of 4-6 wt% (paragraph [0070]-[0076], Table 1), and the binders cured with a catalyst showed high wet strength and retention (paragraph [0076]). When the catalyst is taken into account, the hydroxyl-containing polymer (a) (long-chain polyol and short-chain polyol
An example calculation for determining the above ranges is provided below, showing the calculation of the upper limit for (a) based on (a)+(b)+(c) using the upper limit of (a) based on (a)+(b) and the lower limit of (c). Similar calculations can be done for the remainder of the endpoints. The lower limit for (a) based on (a)+(b)+(c) is determined using the lower limit of (a) based on (a)+(b) and the upper limit of (c). The same relations hold for (b) and (c).

                
                    D
                    e
                    t
                    e
                    r
                    m
                    i
                    n
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    f
                     
                    u
                    p
                    p
                    e
                    r
                     
                    e
                    n
                    d
                    p
                    o
                    i
                    n
                    t
                     
                    o
                    f
                     
                    
                        
                            a
                        
                    
                     
                    r
                    a
                    n
                    g
                    e
                
            
                
                    
                        
                            a
                        
                    
                    =
                    95
                     
                    w
                    t
                    %
                     
                     
                     
                     
                     
                    
                        
                            b
                        
                    
                    =
                    5
                     
                    w
                    t
                    %
                     
                     
                     
                     
                     
                    
                        
                            c
                        
                    
                    =
                    4
                     
                    w
                    t
                    %
                
            
                
                    
                        
                            (
                            a
                            )
                        
                        
                            
                                
                                    a
                                
                            
                            +
                            
                                
                                    b
                                
                            
                            +
                            (
                            c
                            )
                        
                    
                    =
                    
                        
                            95
                             
                            w
                            t
                            %
                        
                        
                            104
                             
                            w
                            t
                            %
                        
                    
                    =
                    91.3
                     
                    w
                    t
                    %
                
            

Pisanova is silent as to the starch/starch derivative/sugar having at least two hydroxyl groups and a number average molecular weight of less than 2,000 Daltons. Pisanova is silent as to the aqueous binder comprising at least 63 wt% of (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde.

Taylor (US 7067579), cited in the previous office action, is relevant to the claimed invention. Taylor teaches polycarboxy polymer binding resins, particularly acrylic acid-based binder resins, which cure by crosslinking with a polyfunctional, carboxyl group-reactive curing agent, and are useful as replacements for formaldehyde-based binders in non-woven fiberglass goods (col. 1, lines 9-15). An objective of Taylor is to create a binder that is formaldehyde-free (col. 3, lines 46-53). The binder comprises a polycarboxy polymer and a polyol (col. 3, lines 60-65). The polyol in the aqueous binder composition contains at least two hydroxyl groups that 
Taylor further teaches the amount of polycarboxy polymer and polyol contained in the binder is such that the ratio of equivalents of hydroxyl groups to equivalents of carboxy groups is in the range of from about 0.4/1 to 1.0/1; more preferably from about 0.6/1 to 0.8/1; and most preferably from about 0.65/1 to 0.75/1 (col. 3, line 66 – col. 4, line 5). The molecular weight of the polycarboxy polymer is less than 10,000, more preferably less than 5000, and most preferably around 3000 or less, with around 2000 being the most advantageous (col. 4, lines 6-9). The use of such a low molecular weight polycarboxy polymer in the binder with the required high hydroxyl/carboxy ratio, results in a binder which exhibits few, if any, processing difficulties when preparing a fiberglass product (col. 4, lines 10-17). Sticking and balling of the fiberglass fibers during the preparation of the fiberglass mat become of minimal concern (col. 4, lines 10-17). The resulting product also exhibits excellent recovery and rigidity properties (col. 4, lines 10-17).
The polycarboxy polymer used in the binder comprises an organic polymer or oligomer containing more than one pendant hydroxyl group (col. 4, lines 22-24). The preferred polycarboxy polymers comprise homopolymers and copolymers of polyacrylic acid (col. 4, lines 46-48). The polyol contains at least two hydroxyl groups that are available to react with the polyacid during heating a curing operations (col. 4, lines 57-62).
Pisanova in view of Taylor teaches the claimed invention above but does not expressly teach a pH after cure of between 5 and 9 and a b* color value of less than 45. It is reasonable to presume that the pH after cure and b* color value are inherent to Pisanova in view of Taylor. Details on support for said presumption can be found in the non-final office action mailed on March 3, 2021.
Taylor does not remedy the deficiency of Pisanova not teaching at least 63 wt% of (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde.

Michl (US 2012/0245277), cited in the previous office action, is relevant to the claimed invention. Michl teaches that it is known in the art that polyols having a molecular weight less than 1000 g/mol are used when there is a desire for a low tendency to yellow (paragraph [0043]). The examples of Michl provide b* values between 0.8 and 1.5 (Table 2). It is noted that the b* values provided by Michl are within the claimed range (Michl; Table 2), and the low molecular weight polyol of both Michl and Pisanova in view of Taylor have a molecular weight of less than 1000 Daltons (Michl, paragraph [004]; Taylor, col. 4, line 62 – col. 5, line 11).
Michl does not remedy the deficiency of Pisanova not teaching at least 63 wt% of (b) a multi-functional cross-linking agent selected from the group consisting of a nonpolymeric polyacid, salts thereof, an anhydride, and a nonpolymeric polyaldehyde.
	
	
As such, there is no prior art, either alone or in combination, which teaches an aqueous binder composition comprising at least one long-chain polyol having at least two hydroxyl groups and a number average molecular weight of at least 2,000 Daltons; at least 63% of a cross-linking agent comprising at least two carboxylic acid groups, based on the total solids content of the aqueous binder composition; and a short chain polyol having at least two hydroxyl groups and a number average molecular weight less than 2,000 Daltons; and a catalyst, wherein said binder composition has a pH after cure between 5 and 9 and achieves a b* color value, using L*a*b* coordinates, of less than 45, as is recited in independent claim 1.

Claims 2-9 depend from claim 1 and thus are in condition for allowance.
Independent claim 10 requires all the limitations of claim 1, and thus is in condition for allowance for the same reasons presented with respect to claim 1 above.
Claims 11-15 depend form claim 10 and thus are in condition for allowance.
Independent claim 16 requires all the limitations of claim 1, and thus is in condition for allowance for the same reasons presented with respect to claim 1 above.
Claims 18-32 depend from claim 16 and thus are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789




/LAURA C POWERS/Primary Examiner, Art Unit 1785